Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1 and 3-5, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Waldes (US 1,644,582).

Regarding claim 1, Waldes discloses an apparatus comprising a snap button body (a) and a fastener (b) connected to the snap button body with a cloth (c) interposed between them,
wherein the snap button body comprises a button member including a base (11); and a metal eyelet (12) attached to an inner surface of the base (Fig. 3 as shown), the inner surface being placed to face the cloth (Fig. 4 as shown), wherein the button member comprises an engaging portion provided on an outer surface opposite to the inner surface of the base (Fig. 3 shows the profile of the outer surface which allows for engagement with a third body),
wherein the fastener comprises a fastener base (15) and a pin (17) to be swaged, which protrudes from an inner surface of the fastener base, the inner surface being placed to face the cloth (Fig. 4 as shown),
wherein the eyelet comprises a cylindrical portion (top portion at 13) receiving the pin, the cloth being pierced by the pin, and the pin being swaged on the inner surface of the base of the button member (Fig. 4as shown), and
Waldes fails to disclose wherein the button member and the fastener are made of resin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 5, Waldes further discloses wherein a depression is formed at a center portion on the inner surface of the base of the button member (Fig. 3 shows wherein the interior is concave forming a depression).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Waldes as applied to claim 1 above, and further in view of Hayden (US 1,910,951).
Regarding claim 3, Waldes discloses the invention except for wherein the eyelet includes a thin wall portion at a cloth-side end portion of the cylindrical portion, wherein the thin wall portion covers at least a part of an opening of the cylindrical portion and has a thickness thinner than that of a side wall of the cylindrical portion, the thin wall portion being pierced by the pin.
Hayden teaches an apparatus wherein a swaged pin (7) is retained by a thin wall portion (6).
From this teaching of Hayden, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a thin wall engagement with the pin since it would provide a tight fit with the pin preventing lateral displacement.

Regarding claim 4, Hayden further discloses wherein the thin wall portion includes a hole at its center (Fig. 4 shows wherein the thin wall portion has a hole within it).

Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive. Applicant argues the subject matter of claim 3 now included in independent claim 1 and Examiner’s application of In re Leshin in regards to substituting known materials.
Applicant notes that Sinclair makes obvious “the substitution of one solvent with a particular property for another solvent with the same property” and Leshin discusses replacement of a generic plastic with a particular plastic. Applicant appears to argue that the particulars of replacing the previously metallic portions of Waldes would be beyond extend past obviousness for one of ordinary skill in the art and states “parts originally formed in metal must be completely redesigned when formed in plastic instead”. While providing external references to processes of redesign, Applicant has failed to demonstrate why substituting known materials for the button and fastener would require redesign of the invention as claimed.
In the paragraph bridging pages 7-8 in Applicant’s reply, Applicant argues resin provides “unique functional and aesthetic characteristics”. However, Applicant only appears to provide aesthetic characteristics. There does not appear to be any particular characteristic or property that would make the substitution anything more than an obvious design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677